Opinion issued December 10, 2019




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-19-00681-CV
                          ———————————
                     QUADRY MILLS, Cross-Appellant

                                     V.
           ASHLEY ALLESSANDRIA HOLDEN, Cross-Appellee



                  On Appeal from the 507th District Court
                           Harris County, Texas
                     Trial Court Case No. 2019-42557


                        MEMORANDUM OPINION

      Cross-appellant, Quadry Mills, attempts to appeal from the trial court’s

September 24, 2019 “Order Granting Motion for New Trial.” We dismiss the

cross-appeal.
       On August 5, 2019, the trial court signed a “Default Order Adjudicating

Parentage and to Establish the Parent-Child Relationship.” On September 6, 2019,

cross-appellee, Ashley Allessandria Holden, filed a motion for new trial and,

separately, a notice of appeal. On September 27, 2019, three days after the motion

for new trial was granted, Mills filed a notice of appeal of the order granting the

motion for new trial.

      A motion for new trial filed must be filed, if at all, within thirty days of the

date the final judgment is signed. TEX. R. CIV. P. 329b. A timely filed motion for

new trial extends the trial court’s plenary power. TEX. R. CIV. P. 329b(e). Holden’s

motion for new trial was due by September 4, 2019. Holden filed her motion for

new trial on September 6, 2019, thirty-two days after the final judgment was

signed. Because the motion for new trial was untimely filed, it did not extend the

trial court’s plenary power. See TEX. R. CIV. P. 329b(e). Given that the motion for

new trial was not timely filed, the trial court’s order granting the motion for new

trial is void because the trial court lacked plenary power. See Castro v. Shell Oil

Co., No. 01-10-00609-CV, 2011 WL 1234382, at *1 (Tex. App.—Houston [1st

Dist.] Mar. 31, 2011, no pet.) (mem. op.) (trial court’s order on untimely motion

for new trial void); see also In re Brookshire Grocery Co., 250 S.W.3d 66, 72

(Tex. 2008) (order granting new trial signed after trial court’s plenary power period

expired void). This Court lacks jurisdiction to hear appeals of void orders. See


                                          2
Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623 (Tex. 2012)

(“[A]ppellate courts do not have jurisdiction to address the merits of appeals from

void orders or judgments . . . .”); see also Castro, 2011 WL 1234382, at *1 (trial

court’s void order “presents nothing for appellate review.”).

      On October 22, 2019, the Clerk of this Court issued a notice that this Court

might dismiss Mills’s cross-appeal for want of jurisdiction unless Mills filed a

response within ten days of the notice explaining how this Court had jurisdiction

over his cross-appeal. Mills did not adequately respond to the notice.

      Accordingly, we dismiss Mills’s cross-appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a). We dismiss any pending motions related to the cross-

appeal as moot. The appeal of appellant, Ashley Allessandria Holden, remains

pending on the Court’s active docket.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                         3